Title: From George Washington to Moses Hazen, 6 November 1780
From: Washington, George
To: Hazen, Moses


                        
                            Sir,
                            Head Quarters Precaness 6th Novemr 1780
                        
                        I have recd your favr of the 28th Ulto respecting the Canadian Prisoners— I have a letter from Major
                            Reid complaining— that in a Return of the Officers of your Regt made by you to the Board of War, you have made a false
                            return of the date of his Commission, which he alledges ought to be in June 1777. This is a matter of which I am
                            altogether ignorant; but as Major Reid has made a representation to me upon the subject, I am under the necessity of
                            calling upon you to know the reason of the difference between his claim and your return. I am, &c.
                        
                    